Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 06/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
FOREIGN PRIORITY
A claim for foreign priority under 35 U.S.C § 119 (a) - (d), which was contained in the Declaration and Power of Attorney filed on 06/02/2020 has been acknowledged.  Acknowledgement of claimed foreign priority and receipt of priority documents is reflected in form PTO-326 Office Action Summary.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 & 15, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1 & 15 that includes: 
Claim 1:
…
“
using a camera having a field of view encompassing at least a portion of said handling area, generating an image representing a wood product moving across the handling area at a first moment in time; using a controller, determining coordinates of the wood product at the first moment in time based on the image; and anticipating coordinates of the wood product at a second moment in time assuming an incremental movement of the wood product at a given speed from the determined coordinates of the wood product at the first moment in time; and using a light projector having a field of illumination encompassing at least a portion of said handling area, projecting, at the second moment in time, a wood product label at the anticipated coordinates of the wood product at the second moment in time.
”
Claim 15:
…
“
a conveyor configured for moving a plurality of wood products across a handling area of the production line; a camera having a field of view encompassing at least a portion of said handling area and generating an image representing at least one of the wood products moving across the handling area at a first moment in time; a controller in communication with the camera, the controller determining coordinates of the wood product at the first moment in time based on the image, and anticipating coordinates of the wood product at a second moment in time assuming an incremental movement of the wood product at a given speed from the determined coordinates of the wood product at the first moment in time; and a light projector having a field of illumination encompassing at least a portion of said handling area and in communication with the controller, the light projector projecting, at the second moment in time, a wood product label at the anticipated coordinates of the wood product at the second moment in time.
”
2-14 & 16-19 these claims are allowed because of their dependence on independent claims 1 & 15 which has been deemed allowable subject matter above.
The following is the summary of closest references of record: 
VOYER et al. (U.S. Publication 2017/0257603): The wood tracking system for a production line generally has a wood product optimizer; a wood product trimmer downstream from the optimizer in the production line; a conveyor for moving wood products from the optimizer to the trimmer and across a handling area therebetween, the optimizer being configured to scan each of the wood products in a given order and to generate optimization data for each wood product; and a computer vision system positioned proximate the handling area along the production line, the computer vision system having a camera, a processor in communication with the optimizer and with the trimmer and a computer-readable memory for storing the optimization data, the processor being configured to acquire images of the handling area from the camera, the processor being configured to associate the optimization data of a given wood product across each of the images until it arrives at the trimmer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661